In this case, a hearing here was ordered by this court after decision by the district court of appeal of the third appellate district, solely because of what was said by that court as to the last ballot discussed as involved in "Plaintiff's Exception No. 5." In all other respects we are satisfied with the opinion of the district court of appeal, which was filed in that court July 9, 1917 (post, p. 220, [168 P. 122]), and adopt the same as the opinion of this court.
As to the one ballot referred to above, one for Evarts which was rejected by the trial court, it appears from the record that the rejection was solely because of the conclusion of the trial court that it was not sufficiently shown that the ballot had ever been voted. It is unnecessary to consider whether the trial court erred in this conclusion, for the record also shows that at the same time another ballot, one for Weise, as to which the situation was the same, was likewise rejected for the same reason. If error was committed as to one, which we do not decide, it was likewise committed as to the other, and one offset the other.
The judgment is affirmed.
The following is the opinion of the district court of appeal of the third appellate district, rendered on July 9, 1917, referred to in the above opinion of the supreme court: *Page 220